ORDER

PER CURIAM.
AND NOW, this 15th day of July, 2004, upon consideration of the Report and Recommendations of the Disciplinary Board and Dissenting Report and Recommendation dated April 16, 2004, it is hereby
ORDERED that Antoinette M.J. Benti-vegna be and she is suspended from the Bar of this Commonwealth for a period of two years, and she shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.